                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
 v.                                              §   Case No. 2:18-CR-8-14 JRG-RSP
                                                 §
 CHRISTINA MARIA FELIPE                          §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 4 of the Second

Superseding Indictment charging defendant with a violation of 18 U.S.C. ' 1956(o), Conspiracy to

commit money laundering. Having conducted a proceeding in the form and manner prescribed by

FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s guilty
     .
plea. The parties waived their right to file objections to the Findings of Fact and Recommendation.

The Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed January 6, 2020, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 4 of the Second Superseding Indictment in the above-numbered cause.

       So ORDERED and SIGNED this 31st day of January, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
